DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/28/2022 has been entered. Claims 1-3, 5-10, 12-19 and 21-22 remain pending in the application.

Response to Arguments
Applicant's arguments filed on 6/28/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on pages 8-9 that Asthana (US PGPub 2019/0122156) fails to teach the limitation of claims 1, 8 and 15, especially the limitations of “…transmit a first provisioning request that is platform agnostic to a cloud management platform, the cloud management platform to manage a plurality of cloud resources; and in response to the cloud management platform selecting cloud resources, transmit a second provisioning request that is platform specific to fully provision the selected cloud resources, the second provisioning request including constraints specific to the selected cloud resources.”, the examiner cannot concur with the applicant because of the reasons described below.
First, the limitation of claims 1, 8 and 15 recites generating a blueprint and providing an allocation flag to the blueprint. However, claims 1, 8 and 15 does not specify how the “blueprint” and “a first provisioning request”/”a second provisioning request” are related. 
Second, the amendments filed 6/28/2022 further specify that the “first provisioning request”is PLATFORM AGNOSTIC but fail to clarify what the “first provisioning request” is about. Merely amending the claims to transmit a first provisioning request that is platform agnostic to a cloud management platform does not add any technical weight. Examiner suggests to further clarify what the “first provisioning request” is about.
Third, the claims fail to show how “a first provisioning request” is related to “a second provisioning request” in the invention. Based on the recited limitations, the ‘first provisioning request’ is merely transmitted to a cloud management platform without specifying of the content of the request. And, then the ‘second provisioning request’ is transmitted, in response to the cloud management platform selecting cloud resources. However, the claims fail to specify that the cloud management platform selects cloud resources BASED ON THE FIRST PROVISIONG REQUEST.
Because of the reasons listed above, the applicant’s arguments are not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asthana (US PGPub 2019/0122156).

Regarding claims 1, 8 and 15, Asthana teaches an apparatus (Asthana, see abstract, A method and system of assigning computing resources of a cloud by an orchestration engine is provided) comprising:
at least one memory (Asthana, see paragraph 0023, an orchestration server 116);
instructions in the apparatus (Asthana, see paragraph 0023, an orchestration server 116); and
processor circuitry to execute the instructions (Asthana, see paragraph 0023, an orchestration server 116) to:
generate a blueprint including components of requested cloud resources and their relationships (Asthana, see paragraph 0022, A blueprint is extracted from the workload request. Milestones associated with the blueprint are identified);
provide an allocation flag to the blueprint, the allocation flag indicating the requested cloud resources are to be partially provisioned (Asthana, see paragraphs 0031 and 0059, a blueprint may have milestones (e.g., 226 and 228) provided as part of the workload, or the milestones may be determined by the orchestration engine 103 based on the resources within a blueprint. In one embodiment, milestones can be determined for a blueprint based on comparisons provided via the blueprint database 112. the blueprint database 112 has reference milestones that may be used as a comparison for the orchestration engine 103 to identify milestones);
transmit a first provisioning request that is platform agnostic to a cloud management platform, the cloud management platform to manage a plurality of cloud resources (Asthana, see paragraphs 0035 and 0036, each individual milestone is triggered at a time relative to the other individual milestones in the interdependent milestone group such that milestones that are in the critical path of another milestone in the group. The first milestone 302 is triggered at time 342); and
in response to the cloud management platform selecting cloud resources, transmit a second provisioning request that is platform specific to fully provision the selected cloud resources (Asthana, see paragraph 0036, the third milestone 332 is triggered at time 344, and the second milestone 322 is triggered at time 346. In this way, the deployment plan for blueprint can have an execution order of milestones 302, 322, and 332 such that the individual milestones 302, 322, and 332 in the group of interdependent milestones can complete at the expected completion time 348 to accommodate milestone 360 that depends on the results of milestones 302, 322, and 332), the second provisioning request including constraints specific to the selected cloud resources (Asthana, see paragraph 0027, It also defines the resource type 208, name of resource 210, and resource properties 212 of the RDBMS).

Regarding claims 2, 9 and 16, Asthana teaches wherein the blueprint includes constraints specific to the requested cloud resources (Asthana, see paragraph 0027, The blueprint 200 provides a resource type 202, a name of the resource 204, and resource properties 206 for a virtual machine. It also defines the resource type 208, name of resource 210, and resource properties 212 of the RDBMS).

Regarding claims 3, 10 and 17, Asthana teaches wherein the components of requested cloud resources include at least one of a memory allocation size, a number of central processing units, and a desired cost (Asthana, see paragraph 0066, Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service).

Regarding claims 5, 12 and 18, Asthana teaches wherein the processor circuitry is to execute the instructions to generate a notification via a user interface in response to receiving an indication the first provisioning request was unsuccessful (Asthana, see paragraph 0040, The notifications may be with respect to the successful completion of individual milestones or groups of milestones, and/or failure thereof).

Regarding claims 6, 13 and 19, Asthana teaches wherein the processor circuitry is to execute the instructions to provide the allocation flag when the first provisioning request is incomplete (Asthana, see paragraph 0040, The notifications may be with respect to the successful completion of individual milestones or groups of milestones, and/or failure thereof).

Regarding claims 7, 14 and 21, Asthana teaches wherein the processor circuitry is to execute the instructions to provide an application programming interface (API) to edit parameters of the blueprint (Asthana, see paragraph 0074, The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail)).

Regarding claim 22, Asthana teaches wherein to provide the allocation flag to the blueprint includes modifying the blueprint to generate an allocation request that does not include configuration settings specific to a cloud provider (Asthana, see paragraph 0028, a blueprint provides the attributes of the requested resources, the manner in which it is provisioned, and its policy and management settings. A blueprint can be a reusable asset for repeated use. For example, it can be reused across customers, sometimes referred to herein as cloud service consumers, and can be repeatedly used by the orchestration engine 103).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443